Dear Auditor Montee:
This office received your letter of May 2, 2007, submitting a fiscal note and fiscal note summary prepared under Section 116.175, RSMo, for an initiative petition, submitted by Herman Kriegshauser, to adopt an amendment to Article X of the Constitution of Missouri, relating to taxation. The fiscal note summary that you submitted is as follows:
  The cost to state governmental entities is estimated to exceed $5 billion annually. The cost or savings to local governmental entities is unknown.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
 _________________________ Jeremiah W. (Jay) Nixon Attorney General